— Order, Supreme Court, New York County (Richard F. Braun, J.), entered May 10, 2013, which denied defendants Cucina & Company A — The Cellar at Macy’s, Cucina and Company, and RA Patina Restaurant Group, LLC’s motion for summary judgment dismissing the complaint as against them, unanimously affirmed, without costs.
Defendants failed to establish prima facie that they did not cause or create the greasy condition of the stairs on which plaintiff slipped and fell (see Fragale v City of New York, 88 AD3d 488, 489 [1st Dept 2011]; Zaher v Shopwell, Inc., 18 AD3d 339, 340-341 [1st Dept 2005]; Montalvo v Western Estates, 240 AD2d 45, 48 [1st Dept 1998]). Concur — Gonzalez, EJ., Tom, Renwick, Freedman and Clark, JJ.